Case 19-15642-amc      Doc 30   Filed 09/02/20 Entered 09/02/20 12:13:39        Desc Main
                                Document Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                   : Chapter 13
      Walls, Jr., Andrew F.
             Debtor                      : 19-15642

                                         ORDER

      Upon consideration of the Application for Compensation and Reimbursement of
Expenses for John L. McClain, counsel for Debtor (the “Application”), and upon Counsel
for Debtor's request to retain jurisdiction at the Motion to Dismiss hearing on
 September 1, 2020 IT IS ORDERED THAT:
_________________,

       1.     The case is dismissed and any wage orders are hereby VACATED.

       2.     Pursuant to 11 U.S.C. §349(b)(3), the undistributed, pre-confirmation
              chapter 13 plan payments held by the chapter 13 trustee shall not revest
              in the Debtors or any other entity pending further order of this court.

       3.                                   October 20, 2020______________,
              A hearing shall be held on __ ______________      at 2:00 P.M.
              in Bankruptcy Courtroom No. 4, U.S. Courthouse, 901 Market
              Street, Philadelphia, PA to consider the Application.

       4.     Any other party who asserts an entitlement to the allowance of an
              administrative expense pursuant to 11 U.S.C. §503(b) shall file its request
              with the court and serve all creditors in accordance with the applicable
              rules of court no later than five (5) days before the hearing date set forth
              in Paragraph 3 above.

       5.     Counsel for Debtors shall serve a copy of this Order on all creditors and
              interested parties and file a Certification of Service on or before
                  September 2, 2020
              ___________________________.

Date: September 2, 2020                         ________________________________
                                                Honorable Ashely M. Chan
                                                United States Bankruptcy Judge
John L. Mc Clain, Attorney for Debtor
PO Box 123
Narberth, PA 19072-0123

Walls, Jr., Andrew F.
141 Hopewell Rd
Downingtown, PA 19335

William C. Miller, Trustee
P.O. Box 40119
Philadelphia, PA 19106
